Appeal by the defendant from a judgment of the Supreme Court, Queens County (O’Dwyer, J.), rendered March 18, 1992, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed, and the matter is remitted to the Supreme Court, Queens County, for further proceedings pursuant to CPL 460.50 (5).
We find that the Supreme Court properly denied the branch of the defendant’s motion which was to suppress the gun recovered by the police. The evidence adduced at the suppression hearing makes clear that the defendant’s tossing of the gun under a parked car was not a spontaneous reaction to an unlawful police chase, but rather was an independent act involving a calculated risk (see, People v Boodle, 47 NY2d 398, 404, cert denied 444 US 969; People v Jackson, 172 AD2d 561; People v Elliot, 162 AD2d 609). Lawrence, J. P., Eiber, Miller and Pizzuto, JJ., concur.